UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended February 28, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period formto Commission File number 333-190652 MINERIA Y EXPLORACIONES OLYMPIA, INC. (Exact name of registrant as specified in its charter) Nevada 30-0785773 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Calle San Pablo, No. 8 Bo. Buenos Aires, Municipio Monsenor Novel, Dominican Republic (Address of principal executive offices) 775-884-9380 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a small reporting company) Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes x No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: March 31, 2014: 75,000,000 common shares Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as at February 28, 2014 and May 31, 2013 4 Condensed Consolidated Statement of Operations For the three and nine months ended February 28, 2014, for the three months ended February 28, 2013, for the period August 22, 2012 (date of inception) to February 28, 2013, and for the period August 22, 2012 (Date of Inception) to February 28, 2014 5 Condensed Consolidated Statement of Cash Flows For the nine months ended February 28, 2014, for the period August 22, 2012 (date of inception) to February 28, 2013, and for the period August 22, 2012 (Date of Inception) to February 28, 2014 6 Notes to the Condensed Consolidated Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 27 ITEM 4. Controls and Procedures 27 PART 11. OTHER INFORMATION 29 ITEM 1. Legal Proceedings 29 ITEM 1A. Risk Factors 29 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM 3. Defaults Upon Senior Securities 33 ITEM 4. Submission of Matters to a Vote of Security Holders 33 ITEM 5. Other Information 33 ITEM 6. Exhibits 34 SIGNATURES. 35 2 PART 1 – FINANCIAL STATEMENTS ITEM 1.FINANCIAL STATEMENTS The accompanying condensed consolidated balance sheets of Mineria Y Exploraciones Olympia, Inc. (An exploration stage company) at February 28, 2014 (with comparative figures as at May 31, 2013) and the condensed conslidated statement of operations for the threemonths ended February 28, 2014 and 2013, for the nine months ended February 28, 2014, for the period from August 22, 2012 (date of inception) to February 28, 2013,and for the period from August 22, 2012 (date of inception) to February 28, 2014 and the statement of cash flows for the nine months ended February 28, 2014, for the period from August 22,2012 (date of inception) to February 28, 2013,and for the period from August 22, 2012 (date of inception) to February 28, 2014 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine months ended February 28, 2014 are not necessarily indicative of the results that can be expected for the year ended May 31, 2014. 3 MINERIA Y EXPLORACIONES OLYMPIA, INC. (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET February 28, May 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIENCY) EQUITY CURRENT LIABILITIES Accounts payable $ $
